Citation Nr: 0000746	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  97-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an excision of a malignant 
skin lesion of the right forearm during Department of 
Veterans Affairs hospitalization in August 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1942, and from May 1942 to December 1942.

This appeal arises from a January 1997 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This appeal was previously before the 
Board in March 1999.


FINDING OF FACT


Excision of a malignant skin lesion of the right forearm 
during VA hospitalization in August 1994 resulted in 
additional disability of the veteran's right upper extremity, 
to include paresthesias and weakness of the right hand.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an excision of a malignant 
skin lesion of the right forearm, to include paresthesias and 
weakness of the right hand, during Department of Veterans 
Affairs hospitalization in August 1994, have been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an excision of a malignant 
skin lesion of the right forearm during Department of 
Veterans Affairs hospitalization in August 1994 is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

Title 38, United States Code, § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability, but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  However, those amendments 
apply only to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as 
the veteran filed his claims prior to October 1, 1997, the 
only issue before the Board at this time is whether he has 
suffered additional disability as a result of VA medical 
treatment in August 1994.

In the instant case, the veteran has asserted that the August 
1994 VA surgical procedure left cancerous tissue in his right 
forearm, and that a nerve in his right forearm was "hit" 
during the VA surgery, causing numbness and tingling in his 
arm and hand.

VA medical records dated in August 1994 indicate that the 
veteran underwent excision of lesions from the left ear and 
right forearm.  A pathology report of right forearm tissue 
reflected the following diagnosis: squamous cell carcinoma in 
situ (Bowen's disease), malignant cells focally extend to the 
distal lateral surgical margin.

Private medical records indicate that the veteran underwent 
excision of a carcinoma on his right forearm and right ear in 
September 1994.  A September 1994 private pathology report of 
right forearm tissue reflected a diagnosis of no residual 
carcinoma seen.

A February 1995 VA muscle examination indicates that the 
veteran was diagnosed with carcinoma with secondary infection 
excised with resultant skin graft.

A June 1995 VA opinion reviewed the veteran's treatment in 
August 1994, including the fact that the excised area became 
infected two days or so after the August 12, 1994, operation, 
and that the area was reopened for drainage.  The June 1995 
VA physician stated that it was his opinion that there were 
no unintended or unnecessary consequences of the veteran's 
surgery to remove the cancer from his forearm in early August 
1994.

A private EMG report dated in April 1996 indicated that there 
was evidence for a very mild chronic inactive right-sided 
median neuropathy affecting the right arm. The impression 
included a reported "two year history of numbness and 
tingling of his right hand in a median nerve distribution."

A June 1997 statement from A. D. West, M.D., indicated that 
the veteran "has some right-handed weakness which has 
appeared to have been a result from surgery at the VA 
hospital approximately two years ago."   Dr. West stated that 
the weakness had been confirmed by EMG studies, and concluded 
that "[t]he results surrounding that surgery are not known to 
me, however, they are part of his VA records."

July 1997 statements from the veteran's neighbors indicated 
that the neighbors had noticed that the veteran had problems 
utilizing his right arm.

At the April 1998 RO hearing, the veteran and his son stated 
that he had problems with his right arm subsequent to the VA 
surgery, and, in his opinion, the problems were the result of 
the VA procedure not removing all the cancerous cells in his 
right forearm, and of the "hitting" of a nerve in his arm 
during the August 1994 procedure.

A May 1998 VA EMG report revealed an impression of mildly 
abnormal EMG studies of the right upper extremity with no 
evidence of cervical radiculopathy.  It was noted that the 
sensory abnormalities were suggestive of the axonal 
neuropathy probably related to the veteran's long standing 
diabetes mellitus.

A June 1998 statement from the veteran's wife indicated that 
the veteran's right arm had worsened following his August 
1994 VA surgery.

In a March 1999 decision, the Board found that it was 
necessary for the veteran to undergo a VA examination for the 
purpose of determining whether he had any additional 
disability due to the VA hospitalization in August 1994, and 
the Board remanded the case to the RO for the purpose of 
affording the veteran a VA examination.

In July 1999 the veteran underwent a VA periphery nerves 
examination.  The right upper extremity had "giveaway 
weakness" on hand examination.  The veteran's right hand 
squeeze was abnormal.  Examination of the right hand between 
the ulnar and the median distribution revealed decreased 
sensation on the ulnar side.  The assessment was paresthesia 
and weakness of the right hand presumed to be a complication 
of postoperative removal of unspecified neoplasm of the skin.  
The July 1999 VA examiner stated that the veteran "did not 
incur any injury from the postoperative complication of the 
wound excision, and if there is anything there, it's probably 
related to his diabetes mellitus."

The veteran claims that the August 1994 VA surgical procedure 
left cancerous tissue in his right forearm.  However, a 
September 1994 private pathology report, subsequent to the VA 
procedure, indicated that no additional cancer was found in 
the right forearm tissue.  The thrust of the veteran's claim 
is that he has additional neurological disability of the 
right forearm as the result of VA surgical treatment in 
August 1994.  
The most recent VA neurological examiner's opinion is rather 
conflicting in nature.  The physician appears to support the 
contended causal relationship in his assessment and then adds 
an opinion that unequivocally goes against the veteran's 
claim.  While the latter opinion may well have been the 
examiner's intent, given his alternative explanation for the 
veteran's right forearm and hand symptoms (diabetes), it is 
the Board's judgment that the clinical findings, being 
consistent with earlier examinations showing the localized 
nature of the neurological impairment, coupled with the other 
opinions that both support and go against the claim, place 
the evidence as a whole in relative equipoise.  The medical 
evidence and the veteran's statements and testimony make 
clear that he has had neurological symptomatology confined to 
the area at or near the surgery site ever since operative 
procedure in question.  That is, the abnormal neurological 
findings have only been shown in that area of the forearm 
that was surgically treated. Aside from the contradictory 
assessment and opinion, the most recent VA examiner did not 
explain why, if neurological complications of diabetes are 
present, they are confined to the right forearm and hand.  
There is no indication that the veteran has any problems with 
his left upper extremity; his symptoms have only involved the 
area where he had the surgery, he complained of such 
immediately after the operation, and he has consistently 
described such localized symptoms ever sine.  The June 1995 
VA doctor's opinion and May 1998 EMG report conflict with Dr. 
West's supportive opinion and the April 1996 EMG report, 
which notes findings consistent with a right-sided median 
neuropathy with the needle examination suggesting that the 
lesion occurred after the take-off of the anterior 
interosseous nerve.  It is also pertinent to note that there 
is clear medical evidence to show that the veteran developed 
complications (infection) immediately after the surgery in 
August 1994, which necessitated additional surgery.  

Based on the foregoing, and resolving reasonable doubt in 
favor of the veteran, the Board finds that compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals of an 
excision of a malignant skin lesion of the right forearm, to 
include paresthesias and weakness of the right hand, during a 
VA hospitalization in August 1994, is warranted.

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of an excision of a malignant skin lesion of the 
right forearm, to include paresthesias and weakness of the 
right hand, during a VA hospitalization in August 1994,is 
granted.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

